Citation Nr: 0121127	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.


REMAND

In correspondence received in January 1999, the veteran 
requested a hearing before a member of the Board in 
Washington, DC.  The Board later contacted the veteran who 
clarified he did not want to travel to Washington, but would 
like a hearing before a traveling member of the Board at the 
local RO. 

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any ultimate outcome of this case.  
The veteran need take no action until otherwise notified by 
the RO.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


